Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Bhattacharjee et al. (US 2019/0095491) teaches “the search process master 3302 can receive query requests from clients 404 and return results of the query to the client devices 404. Further, it will be understood that in some embodiments, the functionality described herein for one component can be performed by another component. For example, although the workload advisor 3310 and dataset compensation module 3316 are described as being implemented in the search process master 3302, it will be understood that these components and their functionality can be implemented in the query coordinator 3304” ([0575]); and “the node process(es) 5201 can communicate a file name and file location of one or more files associated with the untrusted command to the restricted computing environment 5203. As further described above, these files can include computer executable instructions, such as binary, configuration files, libraries, dependent libraries, dependencies, DLLs, etc., that can be used to generate the lambdas or tasks to perform the command. In some embodiments, the data communicated and the manner in which the data is communicated to the restricted computing environment 5203 can be similar to the data and the manner in which the data is communicated to the restricted computing 

Chopra et al. (US 10,657,019) teaches “a block diagram illustrating an exemplary system 400 with deployed microservice groups according to one embodiment of the invention. In FIG. 4, as an example, G1, G2 and G3 may be respectively deployed to clients 101-102, storage system 104, and monitoring host 140 over network 103. In some embodiments, if an additional system (e.g., a client or storage system) is added to system 400 to receive monitoring and analysis services, G1 or G2 may also be deployed to that particular system, for example by monitoring host 140, to perform the services. For instance, if a request is received (e.g., by monitoring host 140) from the additional system to provide monitoring and analysis services on that additional system, as with clients 101-102 and storage system 104, monitoring host 140 may further deploy G1 or G2 to the system to perform the services. Accordingly, system 400 is scalable and modular as the number of clients and/or storage system grows” (Col. 7, lines 16-32); and “the containers (e.g., TAR/ZIP and OVF files) may be unpackaged to obtain the objects within them. For example, a TAR/ZIP file may be unpackaged or unzipped in clients 101-102 to install G1 and its associated service manager. Another TAR/ZIP file may be unpackaged in storage system 104 to install G2 and its associated service manager. And the OVF file may be run in a virtual machine (VM) in monitoring host 140 to install G3 (e.g., the database, API and 

Eastham et al. (US 8,380,676) teaches “the file system client 202 can access a file that has been divided into a plurality of file chunks stored on a plurality of servers by contacting a master server 206. The file system client 202 sends a request to the master server 206 requesting identifying information for file chunks of the file and chunk servers storing the file chunks. The master server 206 sends a response to the file system client 202 that includes information associated with the file chunks of the file. The information in the response can include the number of file chunks that the file has been divided into, chunk handles for each of the file chunks, or server IDs for the chunk servers where the file chunks are stored. The file system client 202 can then communicate with the identified chunk servers in order to retrieve the identified file chunks.” (Col. 12, lines 28-43).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-25 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; 

	The reasons for allowance of claim 6 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, comprising “accessing, by a bootstrap logic circuitry of a master compute node associated with a user session, an image file of a global filesystem, the image file comprising a first set of one or more files associated with the user session and a second set of one or more files, the execution of the first set depending on the second set of one or more files; storing, by the bootstrap logic circuitry, the image file in local data storage of more than one compute node of a spanning tree, the spanning tree of compute 

	The reasons for allowance of claim 12 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising “access an image file of a global filesystem, the image file comprising a first set of one or more files associated with a user session and a second set of one or more files, the execution of the first set depending on the second set of one or more files; store the image file in local data storage of more than one compute node of a spanning tree, the spanning tree of compute nodes comprising one or more compute nodes associated with the user session, wherein the image file is unpacked into a plurality of unpacked files based on data for the image file in the more than one compute nodes of the spanning tree, the unpacked files comprising the first set of one or more files and the
second set of one or more files; configure one or more environment variables of a local filesystem service environment of the more than one compute node in the spanning tree, wherein 

	The reasons for allowance of claim 17 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory machine-readable medium, comprising “access, by a bootstrap logic circuitry of a master compute node associated with a user session, an image file of a global filesystem, the image file comprising a first set of one or more files associated with the user session and a second set of one or more files, the execution of the first set depending on the second set of one or more files; store, by the bootstrap logic circuitry, the image file in local data storage of more than one compute node of a spanning tree, the spanning tree of compute nodes comprising one or more compute nodes associated with the user session, wherein the image file is unpacked into a plurality of unpacked files based on data for the image file in the more than one compute nodes of the spanning tree, the unpacked files comprising the first set of one or more files and the second set of one or more files; configure, by the bootstrap logic circuitry, one or more environment variables of a local filesystem service environment of the more than one compute node in the spanning tree, wherein the configured one or more environment variables of the local file service environment is to identify a location in local memory of each of the unpacked files; and initiate, by the bootstrap logic circuitry after the image file is unpacked, execution of a local filesystem service in the more than one compute nodes of the spanning tree.”
22 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus, comprising “a means for accessing, by a master compute node associated with a user session, an image file of a global filesystem, the image file comprising a first set of one or more files associated with the user session and a second set of one or more files, the execution of the first set depending on the second set of one or more files; a means for storing, by the master compute node, the image file in local data storage of more than one compute node of a spanning tree, the spanning tree of compute nodes comprising one or more compute nodes associated with the user session, wherein the image file is unpacked into a plurality of unpacked files based on data for the image file in the more than one compute nodes of the spanning tree, the unpacked files comprising the first set of one or more files and the second set of one or more files; a means for configuring, by the master compute node, one or more environment variables of a local filesystem service environment of the more than one compute node in the spanning tree, wherein the configured one or more environment variables of the local file service environment is to identify a location in local memory of each of the unpacked files; and a means for initiating, by the master compute node after the image file is unpacked, execution of a local filesystem service in the more than one compute nodes of the spanning tree.”

Dependent claims 2-5, 7-11, 13-16, 18-21, and 23-25
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        September 9, 2021